Citation Nr: 1828155	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-41 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

2. Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.

3. Entitlement to service connection for a right knee disability, to include as secondary to service-connected back disability.

4. Entitlement to service connection for a left knee disability, to include as secondary to service-connected back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1982, with additional reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2017, the Veteran and his wife testified at a videoconference before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of service connection for right and left knee disabilities, on the merits, to include as secondary to service-connected back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A November 2012 rating decision denied service connection for right and left knee disabilities.

2. In a written statement received in August 2013, the Veteran withdrew his notice of disagreement for issues of service connection for right and left knee disabilities; the statement was recognized by the RO in an April 2014 correspondence.

3. Evidence added to the record since the November 2012 rating decision provides a reasonable possibility of substantiating the claims for service connection for a right and left knee disability, as secondary to the Veteran's service-connected back disability.


CONCLUSIONS OF LAW

1. Evidence received since the November 2012 rating decision is new and material, and the claim for service connection for right knee disability, to include as secondary to a service-connected back disability is reopened.  38 U.S.C. §§ 5107, 5108 (West 2012); 38 C.F.R. § 3.156.

2. Evidence received since the November 2012 rating decision is new and material, and the claim for service connection for left knee disability, to include as secondary to a service-connected back disability is reopened.  38 U.S.C. §§ 5107, 5108 (West 2012); 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a November 2012 rating decision, the Veteran's claims for service connection for right and left knee disabilities were denied.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C. § 7105; 38 C.F.R. §§ 29.302, 20.1103.  

The Board notes that Veteran filed a timely notice of disagreement with the November 2012 rating decision; however, the Veteran submitted a statement in August 2013 withdrawing his appeal.  In April 2014 correspondence, the RO acknowledged the Veteran's request to withdraw his appeal and establish a new claim.  The RO asked the Veteran to clarify in writing if that was not his intent; the Veteran did not respond.  Accordingly, the appeal of the November 2012 rating decision ended; the rating decision became final.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The November 2012 rating decision denied service connection for right and left knee disabilities based on a finding that there was no evidence that the Veteran had an injury or complaints regarding his knee in service.

Evidence of record at that time included the Veteran's service treatment records and lay statements. 

Evidence received since the November 2012 rating decision includes VA treatment records, letters from private chiropractor Dr. S.G., a July 2014 VA examination, and December 2017 testimony by the Veteran and his wife before the undersigned. 

In his new August 2013 claim, the Veteran's asserted that his right and left knee disabilities were related to his service-connected back disability.  A new theory of causation for the same disease or injury that was the subject of a previously denied claim by the Board cannot be the basis to reopen the claim under 38 U.S.C. § 7105 (c).  However, if the evidence supporting the Veteran's new theory of causation constitutes new and material evidence, then the VA must reopen the Veteran's claim under § 5108.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

On July 2014 VA examination, the examiner noted the Veteran's gait was mildly stooped, stiff backed, guarded, and antalgic, which was due to back and knee pain.  The Board finds that this relates to a possible connection between the Veteran's right and left knee disabilities and his service-connected back disability.  Accordingly, the Board finds that the new theory of entitlement and that evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim on a secondary basis.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In light of the foregoing, the Board finds that the Veteran's claim for service connection for psoriatic arthritis is reopened; however, further development is required prior to adjudication. 


ORDER

New and material evidence has been received to reopen the claim of service connection for a right knee disability and to that extent only, the appeal is allowed. 

New and material evidence has been received to reopen the claim of service connection for a left knee disability and to that extent only, the appeal is allowed. 


REMAND

Further development of the record is needed prior to a de novo consideration of the Veteran's claims.  As the Veteran's claims of service connection for right and left knee disabilities have been reopened based on a new theory of entitlement on a secondary basis, a new VA examination is necessary to determine whether his right or left knee disability has been caused or aggravated by his service-connected back disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Additionally, updated treatment records should be obtained.  See 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for right or left knee complaints since service.  After securing the necessary release, take all appropriate action to obtain these records, including any VA treatment records since October 2016.

2. After the completion of the above, schedule the Veteran for an appropriate examination to determine the current nature and likely etiology of any right or left knee disability.  The entire record, including this remand, must be provided to the examiner for review.  Based on the examination and review of the record, the examiner should provide an opinion to the following:

(a) Identify all right and left knee disabilities.  

(b) For each right and left knee diagnosed disability, is it at least as likely as not that it had its onset in or is otherwise related to the Veteran's active duty service?

(c) If a right or left knee disability is NOT related to service, it is at least as likely as not that the Veteran's psoriatic arthritis was caused or aggravated by the Veteran's service-connected back disability?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

3. The AOJ should then review the record and re-adjudicate the claim.  If the benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


